DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 9, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. (US 2007/0231740) in view of Shimanaka et al. (WO 2017/170391).  For simplicity, the US equivalent to Oshima et al. (US 20190023052) will be used for citations.
 	Regarding claim 1, Yanaka et al. disclose “a planographic printing plate precursor comprising in the following order:  	an aluminum support (paragraph 183); 	an image recording layer (paragraph 86); and  	a protective layer (paragraph 13),  	wherein a thickness of the protective layer is 0.2 µm or greater (paragraph 54: 0.3 g/m2 of LDPE which has a density of .91-.94 g/cm3 results in a thickness of greater than 0.3 µm), and in a case where a Bekk smoothness of a surface of an outermost layer at a side where the image recording layer is provided is denoted by A seconds, the following Expression (1) is satisfied (paragraph 24); 	A ≤ 1000          (1).” Yanaka et al. fails to disclose “wherein an arithmetic average height Sa of an outermost layer surface at a side opposite to the printing surface side is in a range of 0.1 um to 20 um.” However, Oshima et al. disclose that providing a plate with a back surface with an Sa of 0.5 um or more in order to provide scratch and/or adhesion prevention (paragraphs 24 and 25). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the back surface of the plate of Yanaka et al. have an Sa of 0.5 um or more in order to provide scratch and/or adhesion prevention.
	Regarding claim 2, Yanaka et al. further disclose “wherein the A seconds as the Bekk smoothness of the surface of the outermost layer at the side where the image recording layer is provided satisfy the following Expression (2). 	A ≤ 300     (2) (Table 2, example 5).” 	Regarding claim 3, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP §2112.01.  In this instance, since the protective layer of the plate of Yanaka et al. is at least substantially identical to that claimed, the recited property of Sa is presumed inherent. 	Regarding claim 4, Yanaka et al. further disclose “wherein the protective layer contains particles having an average particle diameter of 0.5 µm to 20 µm (Table 2, example 5), and  	an in-plane density of the particles is 10000 particles/mm2 or less (5% by mass of 6 µm LDPE particles is less than 10000 particles/mm2.”
 	Regarding claim 5, Yanaka et al. further disclose “wherein the average particle diameter of the particles is 1.3 times or greater than the thickness of the protective layer (6 µm is greater than ~0.3 µm).”
 	Regarding claim 7, Yanaka et al. further disclose “wherein the particles having the average particle diameter of 0.5 µm to 20 µm are at least one kind of particles selected from the group consisting of organic resin particles and inorganic particles (table 2, example 5).” 	Regarding claim 9, Yanaka et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein a plurality of protrusions containing a polymer compound as a main component are provided on the protective layer,” but does disclose that the topmost surface layer having a Bekk smoothness of less than 150 seconds results in effective suppression of scratches when plates are stacked (paragraphs 23 and 24).  Oshima et al. further disclose that polymer protrusions provided on the back side of a plate which has a Bekk smoothness of less than 200 seconds (paragraphs 28 and 25) results in prevention of scratches (paragraph 24).  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute the polymer protrusion layer of Oshima et al. for the protective layer of Yanaka et al. in order to prevent scratches on plates when they are stacked because the layer of Oshima et al. has been shown to meet the Bekk smoothness requirement and to also be equivalent for preventing scratches. 

 	Regarding claim 10, Yanaka et al. further disclose “wherein the image recording layer contains an infrared absorbing agent, a polymerization initiator, a polymerizable compound, and a polymer compound (paragraph 87).” 	Regarding claim 12, Yanaka et al. further disclose “wherein the image recording layer contains two or more kinds of polymerizable compounds (paragraph 99). 	Regarding claim 13, Yanaka et al. further disclose “wherein the protective layer contains a water-soluble polymer (paragraph 42).” 	Regarding claim 14, Yanaka et al. further disclose “wherein the water-soluble polymer is polyvinyl alcohol having a saponification degree of 50% or greater (paragraph 45).” 	Regarding claim 15, Yanaka et al., as modified, further discloses “wherein a total value of the arithmetic average height Sa of the surface of the outermost layer at the side where the image recording layer is provided and an arithmetic average height Sa of a surface of an outermost layer at a side opposite to the side where the image recording layer is provided is greater than 0.3 µm and 20 µm or less.”  The Sa of the outermost layer surface at the image recording side is in a range of 0.3 um to 20 um. See the rejection of claim 3 above. The Sa of the outermost surface layer at a side opposite the image recording side is 0.5 µm or more (see the rejection of claim 1).  Therefore, the sum of the Sa of the outermost layer surface and the Sa of an outermost layer surface at a side opposite to the printing surface side would be at least 0.3 um + 0.5 um = 0.8 um, thus the claim limitation is met.
 	Regarding claim 16, Yanaka et al. disclose A is less than 500 (paragraph 24) and Oshima et al. disclose that the Bekk smoothness of the backside (denoted by B seconds) is less than 200 (paragraph 28).  Therefore, expressions 1, 3, and 4 are satisfied.  (1/500 + 1/200 = 0.007).
 	Regarding claim 17, Oshima et al. disclose “a key plate precursor (paragraph 99) comprising:  	an aluminum support (paragraph 129); and  	a protective layer (paragraph 388), and  	wherein the key plate precursor further comprises a non-photosensitive layer between the aluminum support and the protective layer (paragraph 388).” 	Oshima et al. fail to disclose “wherein a thickness of the protective layer is 0.2 µm or greater, and in a case where a Bekk smoothness of a surface of an outermost layer at a side where the protective layer is provided is denoted by A seconds, the following Expression (1) is satisfied
 	A ≤ 1000      (1).”   	However, Yanaka et al. disclose using a protective layer that has a smoothness of less than 500 seconds in order to prevent adhesion between adjacent plates (paragraph 23).  The layer has a thickness of 0.2 µm or greater (paragraph 54: 0.3 g/m2 of LDPE which has a density of .91-.94 g/cm3 results in a thickness of greater than 0.3 µm).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the protective layer of Oshima et al. have a thickness of greater than 0.2 µm and have a Bekk smoothness of less than 500 in order to prevent adhesion between adjacent plates.
 	Regarding claim 18, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP §2112.01.  In this instance, since the protective layer of the plate of Oshima et al., as modified, is at least substantially identical to that claimed, the recited property of Sa is presumed inherent.
Claim(s) 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. and Oshima et al., further in view of Taguchi et al. (US20080268372). 	Regarding claims 6, 8, and 11, Yanaka et al., as modified, disclose all that is claimed, including that  the binder polymer should be chosen to have good film properties (paragraph 226), but fails to disclose “wherein the polymer compound is a polymer compound containing at least one of styrene and acrylonitrile as a constitutional unit.”  However, Taguchi et al. teach using styrene resin as a constitutional unit of a binder polymer in order to have desired film properties and printing durability (paragraph 47) and teaches encapsulating them into particles having diameters of .01 µm to 2 µm (paragraphs 193-196). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a polymer having styrene as a constitutional unit of the binder polymer of Yanaka et al. and to form the polymer into particles having diameters between 0.01 and 2 µm in order to have desired film properties and printing durability.
 	Regarding the limitation that “an in-plane density of the particles is 10000 particles/mm2 or less,” It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP §2112.01.  In this instance, since the particles have the same size as recited, are composed of the same material, and have all of the other components as claimed, it is presumed that they have the same in-plane density.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-16 and 21 of copending Application No. 17/162026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because even though the reference application is drawn to a plate making method, the plate of the instant claims can be achieved by through various combinations of the enumerated claims above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, and 11-18 of copending Application No. 17/206973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because even though the reference application is drawn to a plate making method, the plate of the instant claims can be achieved by through various combinations of the enumerated claims above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853